DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. As set forth above, the combination of Larsson/Kashmer/Tee is considered the closest prior art of record which teaches a hybrid membrane filter formed from woven and non-woven portions and wherein the woven portion faces a first chamber to isolate the pumping mechanism from fluid and its constituent parts in a milk path. The membrane of the cited combination is utilized for its hydrophobic properties and as a means of determining when the canister is full (see Kashmer Col. 8, lines 51-59). Reducing the surface area of the membrane via the claimed restrictor would not have been obvious to one of ordinary skill in the art as it would have been advantageous to maximize the surface area of the cited filter so as to provide the greatest area for filtering aerosol components before the filter is submerged and the pump cut off. The prior art fails to teach such a restriction means utilized with such a filter in the claimed invention and for at least this reason the claim is considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783